Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 11/09/2021 has been entered in full. 

Response to Arguments
  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and the new ground of rejection is based on the amended limitation which changed the scope of the claim limitations. Note that previous claim 2 disclosed a broader limitation than the currently amended narrower limitation
(previous claim 2)  the plurality of preset positions is distributed in the drawing area uniformly or regularly in rows or columns
(current claim 1) wherein the plurality of preset positions is distributed in the drawing area uniformly in rows and columns.

Claim Objection
Claim 17 is objected to because of the following informalities: Claim 17 depends on canceled claim 16. For Examination purposes the Examiner will assume that the claim depends on claim 15.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkow US 2020/0183980 in view of Hoshino et al. US 2009/0128507 (hereinafter “Hoshino”).
     Regarding claim 1, Barkow teaches a method for providing a visual representation of a set of objects (see abstract and see the visual graphic family of Fig 11), comprising:
determining, by one or more computing devices, a first position (see position 805 in fig. 8) in a drawing area (see the template 801 of fig. 8), the first position for providing first display information of a first object (see lines 12 – 14 of paragraph 0023, wherein Barkow discloses that a family member profile defined by a profile picture or photograph can be displayed by clicking on circle occupied by a family member such as in 805) in the set of objects (in Fig. 8, see the family members in the small circle in the same circle 803);
determining, by the one or more computing devices, a usable position (see empty small circle 811 or any empty or available small circle or large circle in fig. 8) associated (see the dotted line 807 indicating connection or association) with the first position from a plurality of preset positions in the drawing area (see lines 12 – 15 of paragraph 0023 wherein Barkow discloses new family members in connection with nuclear family member 805 can be added and defined via empty or usable icons position such 811), wherein said determining by the one or more computing devices a usable position associated with the first position from a plurality of preset positions in the drawing area comprises:
obtaining, by the one or more computing devices, a second position associated with the first position (see fig. 9 and see lines 5 -13 of paragraph 0025, wherein Barkow discloses obtaining a second family circle 911 or second position associated by the dotted line 907 with a first family 903 or first position);
determining, by the one or more computing devices, whether the second position is usable based on historical drawing information, the historical drawing information indicating using conditions of the plurality of preset positions (see lines 10 – 11 of paragraph 0026, wherein Barkow discloses representation of user inside each small circle around the circumference of the larger family circle which is inherently indicates to a person skilled in the art that the position is occupied/unavailable; this is equivalent to the definition of historical drawing information given in the specification of this application on page 11, lines 1 – 5); and
determining, by the one or more computing devices, the second position as the usable position in response to that the second position is usable (see the term “create family” in circle 911 of fig. 9 and see lines 12 – 13 of paragraph 0025 wherein Barkow discloses that the button labeled “create family” in circle 911 allows the user to create and input new individuals 913 into the second family circle 911, therefore showing the second position 911 as available or usable);
determining, by the one or more computing devices, a second object (in fig. 8, see the user in the small circle on the big circle 809, which is equivalent to the second object) associated with (in fig. 8, see the dotted line 807 showing association) the first object (in fig. 8, see the user in the small circle 805, which is equivalent to the first object) from the set of objects (in fig. 8, see other users or persons inside the small circles with equivalence to the set of objects)
providing, by the one or more computing devices, second display information of the second object (see the profile picture or display information shown inside 809 or second object of fig. 8) in the usable position (see the new connected family 809 created in the small circle 811 or any empty small circle or large circle 809 in fig. 8). 
Barkow fails to explicitly teach the limitation of wherein the plurality of preset positions is distributed in the drawing area uniformly in rows or columns.
  In the same field of endeavor of display devices, Hoshino  discloses a display method wherein the plurality of preset positions is distributed in the drawing area uniformly in rows and columns (see paragraph 0020 the plurality of choice items are displayed on a display screen in a list from in a matrix array constructed of N rows M columns in which the choice items are sequentially arranged from an upper portion to a lower portion of the matrix array  wherein). This provides superior operability to the operation characteristics of the display to the user (see paragraph 0021)
     It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Barkow to incorporate the teachings of uniform distribution layout on a display as taught by Hoshino. 
     The motivation of doing so would have been to provide superior operability of the display device to the user. 


 Regarding amended claim 3, Barkow further teaches the method of claim 1, wherein a corresponding identifier is distributed to each preset position for storing adjacent information (see fig. 5 showing each user profile information 513 or preset position with identifier such as picture 503, family title 509 and user relation in family). 
Regarding claim 4, Barkow also teaches the method of claim 3, further comprising: updating, by the one or more computing devices, the historical drawing information to indicate that the usable position is occupied (see lines 10 – 11 of paragraph 0026, wherein Barkow discloses representation of user inside each small circle around the circumference of the larger family circle which is inherently indicates to a person skilled in the art that the position is occupied/unavailable).
Regarding claim 5, Barkow also teaches the method of claim 1, wherein, determining, by the one or more computing devices, the second object comprises:
obtaining, by the one or more computing devices, relationship information for indicating whether there is a relationship between the first object and an object other than the first object in the set of objects (in Fig. 5, see the terms “mother” or “Father” below circle 513 sowing relationship between the first object or a family member and another family member equivalent to an object other than the first object); and
selecting, by the one or more computing devices, the second object associated with the first object from the set of objects based on the (in fig 8, see the second object, represented by the small circle with an user inside on 809 being associated using the dotted line 807 to the first object 805 based on connection between the connected families 809 and the nuclear family 805).
Regarding claim 6, Barkow also teaches the method of claim 1, wherein, providing, by the one or more computing devices, the second display information of the second object comprises:
obtaining, by the one or more computing devices, the second display information based on a resource address associated with the second object (see the profile picture or display information shown inside 809 or second object of the family tree of fig. 8. Also, using a photograph or picture as display information as taught by Barkow inherently indicates to the person skilled in the art that the profile picture was obtained based on the resource address as  it is customary in the art); and 
displaying, by the one or more computing devices, the second display information obtained in the usable position (see the profile picture or display information shown inside 809 or second object of fig. 8; and see the new connected family 809 created in the small circle 811 or any empty small circle or large circle 809 in fig. 8).
Regarding claim 7, Barkow teaches the method of claim 1, further comprising: providing, by the one or more computing devices, additional information (see fig. 7 showing additional information such as first name 705 or, a last name 707, a phone number 709 or email 711 when a new family is created) associated with the second object (in fig. 8, see the newly created user in the small circle on the big circle 809, which is equivalent to the second object. Since Barkow discloses in lines 31 – 37 that there are some additional information added along with the creation of any new family, therefore the newly created family user 809 or second object is associated to those same additional information) in response to determining that the second display information is selected (see the profile picture or display information shown inside 809 or second object of fig. 8).
 Regarding claims 8 and 10 – 14, Examiner notes that the claims recite an electronic device, comprising: one or more processors; and a memory, configured to store one or more programs, wherein, the one or more processors is configured to read the one or more programs from the memory and execute the one or more programs to cause the electronic device to implement the method of claims 1 and 3 – 7 respectively. 
     Barkow teaches the method of claims 1 and 3 – 7 – see rejection above.
     Examiner also notes that it is customary in the art for an electronic device to comprise a memory, a processor and to execute stored instructions by the processor to perform the corresponding method.
     Accordingly, claims 8 and 10 – 14 are also rejected for the same reasons given for claims 1, and 3-7 respectively. 
Regarding claims 15 and 17 – 20, Examiner notes that the claims recite a non-transient computer-readable storage medium having a computer program stored thereon, wherein, when the program is executed by a processor of an 
     Barkow teaches the method of claims 1 and 3 – 7 – see rejection above.
     Examiner also notes that claims 15 and 17 – 20 recite the same limitations of claims 1 and 3 – 7 respectively.
     Accordingly, claims 15 and 17 – 20 are also rejected for substantially the same reasons as claims 1 and 3 – 7 respectively.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669